     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AEROJET ROCKETDYNE, INC.,                        No. 2:17-cv-01515-KJM-AC
12                       Plaintiff,
13              v.                                     ORDER
14    GLOBAL AEROSPACE, INC., et al.,
15                       Defendants.
16

17                   Defendant Global Aerospace, Inc. (“Global”) 1 moves, under Federal Rule of Civil

18   Procedure 12(c), for judgment on the pleadings of plaintiff Aerojet Rocketdyne, Inc.’s third cause

19   of action for violations of California Business and Professions Code 17200 et seq. (“UCL

20   claim”). In short, Global contends (1) the UCL claim fails as a matter of law because Aerojet is

21   precluded from seeking equitable relief where alternative remedies exist, and (2), as pled, the

22   second amended complaint contains insufficient allegations to satisfy the pleading standards

23   applicable to a claim under the UCL. For the reasons explained below, Global’s motion is

24   GRANTED in part and DENIED in part.

25

26          1
             Consistent with the convention used throughout the court’s prior orders, the court refers
27   to Global Aerospace, Inc. (“Global”) as the representative defendant on behalf of the multiple
     members and co-insurers named as defendants in this action. See, e.g., ECF No. 231 at 1 n.1; see
28   also SAC ¶¶ 4–33 (listing defendant insurers).
                                                       1
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 2 of 16

 1   I.     BACKGROUND
 2                     Several of the court’s prior orders have thoroughly explained the history of this
 3   dispute, see, e.g., ECF No. 231; therefore, the court only briefly summarizes details as relevant
 4   here. This suit arises from two incidents involving non-party Orbital Sciences Corporation and
 5   rocket engines Aerojet supplied to Orbital. Second Am. Compl. (“SAC”), ECF No. 149, ¶ 36.
 6   First, on May 22, 2014, Orbital conducted a hot-fire acceptance test of rocket Engine E-17,
 7   supplied by Aerojet, at the NASA Stennis Space Center. Id. During the test, the engine failed,
 8   ultimately causing “substantial damage to the engine, the test facility, and ground equipment.”
 9   Id. Second, on October 28, 2014, at the NASA Wallops Flight Facility, Orbital attempted to
10   launch its “Orbital Antares launch vehicle with cargo destined for the International Space
11   Station.” Id. The launch was powered by two engines supplied by Aerojet. Id. Fifteen seconds
12   into the launch, the vehicle exploded and impacted near the launch pad, causing destruction to the
13   launch vehicle, its cargo and “significant damage to the launch pad and associated facilities and
14   buildings.” Id.
15                     Orbital threatened litigation, id. ¶¶ 42–43, but on September 21, 2015, Aerojet and
16   Orbital ultimately settled their dispute before litigation ensued, id. ¶ 48. Prior to finalizing
17   settlement, however, Aerojet sought insurance coverage from defendant Global for Orbital’s
18   threatened claims. Id. ¶ 44. Global was aware of the nature of Orbital’s claims and that Aerojet
19   would seek indemnification under the Global policy for the value of property damage included in
20   the Orbital settlement. Id. ¶¶ 44–47. Once Aerojet concluded the Orbital settlement agreement, it
21   “tendered the settlement to Global and requested Global reimburse Aerojet for amounts [] paid to
22   Orbital under the settlement.” Id. ¶ 50. Global denied Aerojet’s reimbursement request, claiming
23   the policy does not provide indemnification for “amounts [] paid to Orbital under the
24   settlement[.]” Id. ¶ 51.
25                     On June 26, 2017, based on Global’s denial of its claim, Aerojet filed suit in Los
26   Angeles County Superior Court, and on July 20, 2017, Global timely removed to this court. Not.
27   of Removal, ECF No. 1. The operative second amended complaint makes three claims:
28   (1) breach of written insurance contract, (2) breach of implied covenant of good faith and fair
                                                          2
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 3 of 16

 1   dealing, and (3) unfair competition in violation of California Business and Professions Code
 2   section 17200 et seq. (“UCL claim”). SAC ¶¶ 54–79. The second amended complaint also seeks
 3   various forms of relief, including, inter alia, compensatory and consequential damages,
 4   restoration, restitution, preliminary and injunctive relief, and disgorgement of monies paid to
 5   Global under the policy. Id. at 18, ¶¶ 1–11 (prayer for relief).
 6                    Here, Global moves for judgment on the pleadings under Federal Rule of Civil
 7   Procedure 12(c) as to Aerojet’s UCL claim only. Mot., ECF No. 235. Aerojet opposes, Opp’n,
 8   ECF No. 250, and Global has replied, Reply, ECF No. 253. On November 22, 2019, the court
 9   heard oral argument on the motion. Counsel Rosemary Loehr and Milton Smith appeared on
10   behalf of Aerojet; counsel Mary Dow and Larry Golub appeared on behalf of Global defendants.
11   Thereafter, the court took the matter under submission for resolution by written order. The court
12   resolves the motion here.
13   II.     LEGAL STANDARD
14           A.       Rule 12(c)
15                    Rule 12(c) of the Federal Rules of Civil Procedure provides that “[a]fter the
16   pleadings are closed—but early enough not to delay trial—a party may move for judgment on the
17   pleadings.” Fed. R. Civ. P. 12(c). A Rule 12(c) motion may raise the defense of failure to state a
18   claim upon which relief can be granted. Fed. R. Civ. P. 12(h)(2)(B). The same standard of
19   review applies to motions brought under Rule 12(c) or Rule 12(b)(6), and many of the same rules
20   delineated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550
21   U.S. 544 (2007), apply to Rule 12(c) motions. See Cafasso, U.S. ex rel. v. Gen. Dynamics C4
22   Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (“Rule 12(c) is ‘functionally identical’ to Rule
23   12(b)(6) . . . .”).
24                    “Judgment on the pleadings is properly granted when there is no issue of material
25   fact in dispute, and the moving party is entitled to judgment as a matter of law.” Fleming v.
26   Pickard, 581 F.3d 922, 925 (9th Cir. 2009); Merchs. Home Delivery Serv., Inc. v. Frank B. Hall
27   & Co., 50 F.3d 1486, 1488 (9th Cir. 1995). “A dismissal may be affirmed only if it is clear that
28   no relief could be granted under any set of facts that could be proved consistent with the
                                                         3
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 4 of 16

 1   allegations.” Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004) (Rule 12(b)(6)) (internal
 2   quotation marks and citation omitted).
 3                  In resolving a motion for judgment on the pleadings, the court “must accept all
 4   factual allegations in the complaint as true and construe them in the light most favorable to the
 5   non-moving party.” Fleming, 581 F.3d at 925. However, the court is not required to accept as
 6   true “a legal conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286
 7   (1986), quoted in Twombly, 550 U.S. at 555, or “allegations that contradict matters properly
 8   subject to judicial notice” or material attached to or incorporated by reference into the complaint,
 9   Sprewell v. Golden State Warriors, 266 F.3d 979, 988–89 (9th Cir. 2001). A court’s
10   consideration of documents attached to a complaint, documents incorporated by reference in the
11   complaint, or matters of judicial notice will not convert a motion to dismiss into a motion for
12   summary judgment. United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003); Parks Sch. of
13   Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).
14          B.      Rule 9(b)
15                  A claim grounded in fraud must be pleaded with the particularity required by
16   Federal Rule of Civil Procedure 9(b). Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103
17   (2003). The Ninth Circuit has specifically held that Rule 9(b)’s heightened pleading standard
18   applies to claims of fraud under the UCL. Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th
19   Cir. 2009) (citing Vess, 317 F.3d at 1102–05). Aerojet’s UCL claim alleges, inter alia, that
20   Global conducted “fraudulent business practices within the meaning of Business & Professions
21   Code Section 17200.” SAC ¶ 76; see also id. ¶ 73 (“Global’s conduct . . . constitute[s] malice,
22   oppression and/or fraud.”). Accordingly, the entirety of Aerojet’s UCL claim sounds in fraud and
23   must satisfy the pleading requirements of Rule 9(b), which requires that a party “state with
24   particularity the circumstances constituting fraud or mistake,” including “the who, what, when,
25   where, and how” of the alleged fraudulent conduct.2 Vess, 317 F.3d at 1106 (quoting Cooper v.
26          2
              At hearing, Aerojet argued Rule 9(b) applies only to the “fraudulent” prong of its UCL
27   claim, as the “unlawful” and “unfair” prongs are not grounded in fraud. This argument is
     unavailing. In Kearns, plaintiff-appellant advanced a similar argument, arguing that because
28   some of his claims were not grounded in fraud, Rule 9(b) should not apply. 567 F.3d at 1125. In
                                                      4
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 5 of 16

 1   Pickett, 137 F.3d 616, 627 (9th Cir. 1997)). In addition, Aerojet “‘must set forth what is false or
 2   misleading about a statement, and why it is false.’” Id. (quoting Decker v. GlenFed, Inc. (In re
 3   GlenFed, Inc. Sec. Litig.), 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc)).
 4   III.    DISCUSSION
 5                   Global moves for judgment on the pleadings as to Aerojet’s UCL claim based on
 6   two theories: (1) the UCL permits only equitable relief, and where alternative avenues of relief
 7   exist, as here, a UCL claim fails as a matter of law; and (2) Aerojet fails to plead its UCL claim,
 8   under any prong, with the particularity required by Rule 9(b) and Aerojet cannot amend its
 9   complaint to cure these deficiencies. See generally Reply. In opposition, Aerojet contends the
10   UCL permits the alternative relief it seeks and the allegations in the complaint are pled with the
11   specificity necessary to state a claim under each of the UCL’s three prongs. See generally Opp’n.
12   Aerojet also asks the court to rely on evidence beyond the complaint and convert Global’s motion
13   to one for summary judgment. Id. at 2–3, 9 n.1.
14                   Given its threshold nature, the court first addresses Aerojet’s request to convert
15   Global’s motion to one for summary judgment before reaching the merits of the parties’
16   contentions.
17           A.      Conversion of 12(c) Motion to Summary Judgment Motion
18                   “[I]t is within the district court’s discretion whether to accept extra-pleading matter
19   on a motion for judgment on the pleadings and treat it as one for summary judgment or to reject it
20   and maintain the character of the motion as one under Rule 12(c).” 5C Charles A. Wright &
21   Arthur R. Miller, Federal Practice and Procedure § 1371 (3d ed. 2019); Hal Roach Studios, Inc.
22   v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989) (in resolving motion under Rule
23

24   dispatching this argument, the court explained that while fraud itself may not be a necessary
     element under the UCL, when a complaint “allege[s] a unified course of fraudulent conduct and
25   rel[ies] entirely on that course of conduct as the basis of that claim[,] . . . the claim is said to be
     ‘grounded in fraud’ or to ‘sound in fraud[,]’” and the pleading, “as a whole” is subject to Rule
26   9(b). Id; see also Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1094 (N.D. Cal. 2017)
27   (“Where Plaintiff has alleged a ‘unified course of fraudulent conduct,’ Rule 9(b)’s particularity
     requirement applies to the unlawful and unfair prong of the UCL in addition to the above-
28   discussed fraudulent prong.” (citing Kearns, 567 F.3d at 1126–27)).
                                                          5
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 6 of 16

 1   12(c), if “the district court goes beyond the pleadings to resolve an issue[,] such a proceeding
 2   must properly be treated as a motion for summary judgment”). But, if such a conversion occurs,
 3   the court “must give the parties notice and an opportunity to be heard on the summary judgment
 4   question.” Wright & Miller, supra, § 1371.
 5                  Here, the court exercises its discretion and declines to convert Global’s motion to
 6   one for summary judgment. As explained below, Global’s motion presents primarily legal
 7   questions as to the viability of Aerojet’s claims and ability to recover under the UCL. It is,
 8   therefore, unnecessary for the court to weigh the parties’ competing evidence when considering
 9   these questions and declining to convert the motion will not prejudice Aerojet’s ability to rebut
10   Global’s assertions. Cf. Prianto v. Experian Info. Sols., Inc., No. 13-CV-03461-TEH, 2014 WL
11   3381578, at *8 (N.D. Cal. July 10, 2014) (declining plaintiff’s request to consider extrinsic
12   evidence because it was “irrelevant to the Court’s resolution of the prima facie question” at hand).
13          B.      Viability of Aerojet’s UCL Claim
14                  Turning to the UCL claim, California Business & Professions Code section 17200,
15   also known as the UCL, prohibits “any unlawful, unfair or fraudulent business act or practice
16   . . . .” Each UCL prong—unlawful, unfair and fraudulent—provides a separate and distinct
17   theory of liability. Lozano v. AT&T Wireless Servs., Inc., 504 F.3d 718, 731 (9th Cir. 2007).
18   Moreover, “[u]nder the UCL, [p]revailing plaintiffs are generally limited to injunctive relief and
19   restitution.’” Alvarez v. Chevron Corp., 656 F.3d 925, 933 n.9 (9th Cir. 2011) (some alterations
20   in original) (citing Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163,
21   179 (1999)).
22                  Global first argues that Aerojet’s UCL claim must be dismissed as a matter of law
23   because Aerojet may not seek equitable relief where alternative relief, including monetary
24   damages, is awarded. Reply at 1–6; Mot. at 11–17. Global also contends, in the alternative, the
25   allegations in the second amended complaint do not support a claim under any of the UCL’s three
26   prongs. Reply at 6–10; Mot. at 6–11. The court addresses each argument in turn.
27

28
                                                        6
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 7 of 16

 1                  1.      Equitable Relief Under the UCL
 2                          a)      Adequate Alternative Remedies
 3                  Global contends that because the UCL provides for only injunctive or
 4   restitutionary relief, Aerojet’s breach of contract and bad faith claims “provide it with an adequate
 5   remedy at law that enable it to recover damages.” Reply at 2. For support, Global cites district
 6   court opinions within the Ninth Circuit in which courts have dismissed UCL claims because
 7   alternative remedies existed. Id. at 2–3 (collecting cases). Global also cites Korea Supply Co. v.
 8   Lockheed Martin Corp., 29 Cal. 4th 1134 (2003), for the proposition that in insurance-dispute
 9   actions, the UCL cannot be used as “an all-purpose substitute for a tort or contract action.” Id. at
10   3 (quoting Korea Supply Co., 29 Cal. 4th at 1150).
11                   Aerojet contends its prayers for injunctive relief, that Global be enjoined from
12   engaging in wrongful and deceptive business practices, as well as for restitution, that Global be
13   required to disgorge all premiums paid under the policy, are permissible under the UCL, as are
14   alternative forms of relief. Opp’n at 10–16.
15                  Although there are divergent views among district courts within the Ninth Circuit
16   on the issue of alternative theories of relief under the UCL, this court has previously taken the
17   position, as Aerojet notes, that there is “no basis in California or federal law for prohibiting the
18   pursuit of alternate remedies at th[e] early [pleading] stage,” and has “declin[ed] to dismiss
19   plaintiff[’s] equitable claims on this basis.” Espineli v. Toyota Motor Sales U.S.A., Inc., No.
20   2:17-CV-00698-KJM-CKD, 2018 WL 3769383, at *4 (E.D. Cal. Aug. 9, 2018) (collecting cases);
21   see also Copart, Inc. v. Sparta Consulting, Inc., 339 F. Supp. 3d 959, 1001 (E.D. Cal. 2018)
22   (explaining that prior to entry of judgment, plaintiff may elect to receive damages awarded at trial
23   or UCL restitution, but not both). Global provides no compelling reason for the court to alter its
24   position and confine Aerojet’s relief to damages alone at this juncture.
25                          b)      Injunctive Relief
26                  Global also contends that Aerojet’s request for injunctive relief is impermissible
27   because it is retrospective, rather than prospective. Reply at 4. This contention lacks merit. On
28   its face, the second amended complaint seeks “preliminary and permanent injunctive relief
                                                         7
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 8 of 16

 1   prohibiting Defendants from engaging in the wrongful practices, from continuing to make the
 2   aforementioned misrepresentations, and from continuing to commit the aforementioned acts as
 3   alleged in th[e] Complaint.” SAC ¶ 7 (prayer for relief). The complaint also alleges that Global
 4   “continues to unreasonably deny its indemnity obligations under the Policies,” is “continuing to
 5   engage in . . . misconduct . . . at the expense of its insureds” and Aerojet will continue to “incur
 6   reasonable attorneys’ fees in order to enforce” its rights. Id. ¶¶ 78–79.
 7                   The complaint identifies the parties underwriting the policies at issue, the launch
 8   incidents subject to the policies, the specific claims under the policies, the third-party settlement
 9   informing the policy claims and the alleged violations effected through Global’s claim denials
10   under the policy. SAC ¶¶ 36–53. These allegations, although detailing a past wrong, provide
11   sufficient detail to support, by way of inference, an alleged practice of improper coverage denials
12   for purportedly justified claims. Although monetary damages ultimately may fully address
13   Aerojet’s harm experienced as a result of the policy, there is, at this stage, an ongoing,
14   prospective nature to its allegations given Global’s continued denial of coverage. At hearing,
15   Aerojet’s counsel clarified this aspect of the relief it seeks, in explaining that the assertion in
16   Aerojet’s opposition that it “will now seek an injunction requiring Global to amend its Claims
17   Manual” merely clarifies the injunctive relief sought in the complaint.
18                   Taken together, and viewed in the light most favorable to Aerojet, the allegations
19   are sufficient to suggest a likelihood of future harm amenable to injunctive relief. See Bates v.
20   United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007) (“The plaintiff must demonstrate that
21   he has suffered or is threatened with a concrete and particularized legal harm coupled with a
22   sufficient likelihood that he will again be wronged in a similar way.” (quotations and citations
23   omitted)); cf. Cunha v. IntelliCheck, LLC, 254 F. Supp. 3d 1124, 1140 (N.D. Cal. 2017)
24   (dismissing class action UCL claim for injunctive relief where plaintiff, a former employee, could
25   not establish, among other things, ongoing or future harm because plaintiff was no longer
26   employed by, and had no intent to return to, defendant employer; thus injunctive relief would be
27   of no personal benefit to plaintiff).
28
                                                         8
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 9 of 16

 1                  Global cites Silvercrest Realty, Inc. v. Great Am. E&S Ins. Co., No. SACV 11-
 2   01197-CJC(ANx), 2012 WL 13028094, at *2 (C.D. Cal. Apr. 4, 2012), as addressing facts
 3   analogous to those here. Mot. at 14. Silvercrest, however, is distinguishable. In Silvercrest, the
 4   court dismissed the insured’s UCL claim for two reasons: (1) failure to plausibly allege lack of
 5   adequate legal remedy, and (2) failure to allege threat of ongoing future harm beyond a single
 6   denial of coverage. 2012 WL 13028094, at *2–3. The court here has rejected the first reason, as
 7   explained above. As to the second reason, Silvercrest is distinguishable: the Silvercrest court
 8   noted that, at first blush, the insured’s request for “restitution of premiums paid, attorney’s fees,
 9   disgorgement of profits and other restitutionary remedies, injunctive relief, and/or costs” appeared
10   to satisfy the UCL’s equitable requirement; however, upon closer inspection, the insured’s
11   general allegations of mishandled claims failed to show the requisite ongoing harm necessary to
12   make out a claim for injunctive relief. Id. at *2–3. Here, in contrast, Aerojet alleges that Global
13   engages in a practice of improperly denying policy claims at the expense of its insured. SAC
14   ¶¶ 78–79. Unlike in Silvercrest, a core aspect of Aerojet’s claim is that Global is engaging in a
15   practice causing both past and future harm. Aerojet’s UCL claim is sufficiently prospective to
16   allow it invoke injunctive relief.
17                          c)      Disgorgement
18                  Finally, Global’s assertion that the “disgorgement” Aerojet seeks is an improper
19   form of equitable relief also lacks merit. See Mot. at 12–14. As the opposition makes clear,
20   Aerojet not only seeks damages for unpaid claims, but also disgorgement of the premium
21   payments Global allegedly wrongfully obtained through agreeing to policy obligations it did not
22   intend to honor. Opp’n at 10, 14. Thus, when the complaint seeks disgorgement of funds
23   received through the policy, it is referencing funds Aerojet paid directly to Global based on a
24   false or deceptive premise. SAC ¶ 78. Restoration of funds obtained through such a transaction
25   is permitted under the UCL. Palmer v. Stassinos, 348 F. Supp. 2d 1070, 1088 (N.D. Cal. 2004)
26   (“The California Supreme Court has held that restitution under the UCL is limited to either
27   ‘money or property that defendants took directly from plaintiff’ or ‘money or property in which
28   [plaintiff] has a vested interest.’” (alteration in original) (citing Korea Supply Co., 29 Cal. 4th at
                                                         9
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 10 of 16

 1   1146–47)), order clarified on reconsideration, 419 F. Supp. 2d 1151 (N.D. Cal. 2005); Krueger v.
 2   Wyeth, Inc., 396 F. Supp. 3d 931, 954 (S.D. Cal. 2019) (“[T]he distinction between restitutionary
 3   and non-restitutionary disgorgement turns on whether the money plaintiff seeks was obtained by
 4   the defendant from the plaintiff in the first place. If so, disgorgement is restitutionary.”
 5   (alteration in original) (quoting Kraus v. Trinity Mgmt. Servs., Inc., 23 Cal. 4th 116, 126 (2000)));
 6   SkinMedica, Inc. v. Histogen Inc., 869 F. Supp. 2d 1176, 1184 (S.D. Cal. 2012) (“Restitutionary
 7   disgorgement, which focuses on the victim’s loss, may be recovered under the UCL. This is
 8   typified in situations ‘where the disgorged money or property [came] from the prospective
 9   plaintiff in the first instance.’” (alteration in original) (citation omitted)).
10                   Because Aerojet seeks return of premiums it paid directly to Global and Global
11   provides no response to this assertion, see generally Reply, Aerojet’s disgorgement request is
12   permitted under the UCL. See SkinMedica, Inc., 869 F. Supp. 2d at 1184–85 (“[N]onrestitution-
13   ary disgorgement, which focuses on the defendant’s gain and does not require that the plaintiff
14   suffered an identifiable loss, is not available under the UCL. Thus, disgorgement of profits is an
15   available remedy for an individual private plaintiff under the UCL only to the extent that it
16   constitutes restitution.”).
17                   Disgorgement is limited, however, to the premiums Aerojet paid directly to
18   Global. It does not include attorneys’ fees Aerojet expended pursuing the return of those
19   premiums. Despite Aerojet’s assertions in its opposition, Opp’n at 16, and at hearing, the court is
20   unaware of any authority suggesting attorneys’ fees are permissibly included in a disgorgement
21   award of this nature. Aerojet cites to none. See generally id. Indeed, this request appears to run
22   counter to disgorgement’s general premise: that money or property once rightfully possessed by
23   one party, but now wrongfully obtained by another, be returned to its rightful owner. Korea
24   Supply Co., 29 Cal. 4th at 1149.
25                   In sum, apart from the attorneys’ fees Aerojet seeks as part of its disgorgement
26   request, the general equitable relief it seeks is proper under the UCL.
27

28
                                                          10
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 11 of 16

 1                  2.      Viability of Aerojet’s Claims Under “Unlawful” Prong
 2                  Because each prong under the UCL supports a distinct theory of liability, Kearns,
 3   567 F.3d at 1127, each prong must be pled with specificity. Global argues Aerojet fails to state a
 4   claim under the UCL’s “unlawful” prong because the statutory and regulatory provisions Aerojet
 5   identifies as forming a basis for Global’s unlawful activity, namely California Insurance Code
 6   section 790.03 and California Code of Regulations (“C.C.R.”) title 10, section 2695 et seq.,
 7   cannot ground a UCL claim. Reply at 8. Aerojet maintains that what constitutes unlawful
 8   activity is broadly defined; therefore, the statute and regulation, as well as the common law duty
 9   of good faith and fair dealing, are sufficient to state an unlawful prong claim. Opp’n at 3–7.
10   Here too Global’s arguments are unavailing.
11                  “To state a claim under the unlawful prong of the UCL, a plaintiff must plead:
12   (1) a predicate violation, and (2) an accompanying economic injury caused by the violation.”
13   Shelton v. Ocwen Loan Servicing, LLC, No. 18-CV-02467-AJB-WVG, 2019 WL 4747669, at
14   *10 (S.D. Cal. Sept. 30, 2019). “By proscribing any unlawful business practice, the UCL
15   borrows violations of other laws and treats them as unlawful practices that the unfair competition
16   law makes independently actionable.” Alvarez v. Chevron Corp., 656 F.3d 925, 933 n.8 (9th Cir.
17   2011) (alterations and citations omitted). “Virtually any law—federal, state or local—can serve
18   as a predicate for an action under [the UCL].” Hadley v. Kellogg Sales Co., 243 F. Supp. 3d
19   1074, 1094 (N.D. Cal. 2017) (alteration in original) (quoting Smith v. State Farm Mut. Auto. Ins.
20   Co., 93 Cal. App. 4th 700, 718 (2001)). Where an “unlawful” claim sounds in fraud, it too must
21   meet Rule 9(b)’s pleading standards. Hadley, 243 F. Supp. 3d at 1094.
22                  Here, the second amended complaint alleges Global’s “misrepresentations, unfair
23   claims handling, withholding of policy benefits, unreasonable delays causing damages, and other
24   bad faith misconduct violate other statutes including Business & Professions Code Section 1750,
25   et seq. and Insurance Code 790.03 and related regulations and/or provisions of the Insurance
26   Code . . . .” SAC ¶ 78. The complaint also alleges Global “had the duty to act fairly and in good
27   faith . . . in carrying out its responsibilities under the Policies,” including making good faith
28   coverage determinations under California’s Insurance Code Fair Claims Settlement Practices
                                                        11
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 12 of 16

 1   Regulations (“FCSPR”) and other provisions, including Insurance Code sections 790.03(h)(2)–(6)
 2   and (12)–(13) as well as 10 C.C.R. section 2695.7. Id. ¶ 68.
 3                  Global relies on Zhang v. Super. Ct., 57 Cal. 4th 364 (2013), for the proposition
 4   that neither Insurance Code section 790.03, nor its enabling regulation, 10 C.C.R. section 2695.1,
 5   can serve as the predicate offense for an “unlawfulness” claim under the UCL. Reply at 8. On
 6   this score, Global is correct. In Zhang, the court specifically held that “[p]rivate UIPA3 actions
 7   are absolutely barred; a litigant may not rely on the proscriptions of section 790.03 as the basis
 8   for a[n] [unfairness] UCL claim.” Zhang, 57 Cal. 4th at 384; see also Lennane v. Am. Zurich Ins.
 9   Co., No. 2:13-CV-02311 JAM AC, 2014 WL 546061, at *3 (E.D. Cal. Feb. 10, 2014) (“Zhang is
10   clear that a plaintiff may not use the UCL to plead around an absolute bar to relief.” (quotations
11   and alterations omitted)). Additionally, the regulations set forth in 10 C.C.R. section 2695.1
12   cannot be used as a predicate offense for an UCL claim of unlawfulness because those regulations
13   are promulgated under the auspices of Insurance Code section 790.03(h); thus, the regulations
14   create no private right of action under the UCL given its linkage with section 790.03, which itself
15   creates no private right of action. See 10 C.C.R. § 2695.1(a) (“The Insurance Commissioner has
16   promulgated these regulations . . . [t]o delineate certain minimum standards for the settlement of
17   claims, which when violated . . . constitute an unfair claims settlement practice within the
18   meaning of Insurance Code Section 790.03(h).”); see also Moradi–Shalal v. Fireman's Fund Ins.
19   Cos., 46 Cal. 3d 287 (1988) (holding that section 790.03(h) has no private right of action).
20                  Global’s argument fails, however, regarding the viability of Aerojet’s
21   unlawfulness claim as predicated on the alleged violation of Global’s common law duty to act in
22   good faith. “Conduct that violates obligations imposed by common law [can] also be sufficient to
23   support a UCL claim under the unlawful prong.” Shelton v. Ocwen Loan Servicing, LLC, No. 18-
24   CV-02467-AJB-WVG, 2019 WL 4747669, at *10 (S.D. Cal. Sept. 30, 2019) (citing Newton v.
25   Am. Debt Servs., Inc., 75 F. Supp. 3d 1048, 1058 (N.D. Cal. 2014)); Zhang, 57 Cal. 4th at 380
26   (“[B]ad faith insurance practices may qualify as any of the three statutory forms of unfair
27          3
              Insurance Code section 790 et seq. is commonly known as the Unfair Insurance Practices
28   Act or “UIPA.” See Zhang, 57 Cal. 4th at 368.
                                                       12
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 13 of 16

 1   competition.”). “For a breach of contract to be the basis of a UCL claim, the breaching conduct
 2   must also constitute conduct that is unlawful, unfair, or fraudulent.” Shelton, 2019 WL 4747669,
 3   at *10. In other words, a breach of contract claim alone is an insufficient predicate for an
 4   “unlawfulness” prong claim, Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1044
 5   (9th Cir. 2010); however, that same breach of contract claim may possibly state a claim under the
 6   UCL’s “unlawfulness” prong if flanked by allegations the conduct is also unlawful, unfair or
 7   fraudulent, id. (citing approvingly Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 319
 8   F. Supp. 2d 1059, 1074–75 (C.D. Cal.2003) (violation of common law can support § 17200 claim,
 9   provided offending conduct is also unlawful, unfair or fraudulent)).
10                   Here, Aerojet sufficiently alleges conduct beyond the breach of contract itself,
11   with the specificity required by Rule 9(b), to plead that Global has violated its duty of good faith
12   and fair dealing. See SAC ¶ 69 (“Defendants unfairly, unreasonably, and without proper cause,
13   breached . . . their obligation to act fairly and in good faith” by “failing to indemnify Aerojet
14   under the Policies and reimburse all losses sustained . . . failing to conduct reasonable, prompt
15   and unbiased investigations . . . failing to communicate . . . refusing to make timely payments . . .
16   adopting unreasonable coverage-limiting interpretations . . . misrepresenting its coverage
17   obligations . . . [and] [t]aking [these] actions . . . to force Aerojet to forego benefits to which it is
18   entitled[.]”). In the insurance context, failure to operate in good faith is an unlawful practice. See
19   Benavides v. State Farm Gen. Ins. Co., 136 Cal. App. 4th 1241, 1249 (2006) (“In addition to the
20   duties imposed on the contracting parties by the express terms of their [insuring] agreement, the
21   law implies in every contract a covenant of good faith and fair dealing.”). Here, Aerojet’s
22   allegations suggest more than a simple breach of contract; they suggest Global is engaged in the
23   practice of avoiding its obligations under the policies it issues, and does so at the expense of the
24   parties with which it contracts.
25                   Aerojet’s “unlawful” UCL claim survives because it alleges, with adequate
26   specificity, that Global breached its duty of good faith and fair dealing.
27

28
                                                          13
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 14 of 16

 1                      3.      Viability of Aerojet’s Claims Under “Unfair” Prong
 2                      Global contends Aerojet’s allegations are insufficient under the UCL’s “unfair”
 3   prong because Aerojet “has not alleged that Defendants’ actions violated a public policy, nor has
 4   it tied its claim of unfairness to any antitrust law, constitutional or statutory provision, or
 5   regulation carrying out such a statutory policy.” Mot. at 8. In opposition, Aerojet contends it
 6   “plead[s] facts, and Global produced evidence in discovery, showing Defendants [sic] engaged in
 7   unfair conduct.” Opp’n at 8.
 8                      In this respect, Global is correct. “A business practice is unfair within the meaning
 9   of the UCL if it violates established public policy or if it is immoral, unethical, oppressive or
10   unscrupulous and causes injury to consumers which outweighs its benefits.” McKell v. Wash.
11   Mut., Inc., 142 Cal. App. 4th 1457, 1473 (2006). Although California courts are divided as to
12   what constitutes “unfair” conduct, see Cappello v. Walmart Inc., 394 F. Supp. 3d 1015, 1023
13   (N.D. Cal. 2019) (explaining that California courts will employ either “balancing test” or
14   “tethering test” to determine unfair conduct), the distinction is irrelevant here given the bare
15   allegations in the complaint. Aerojet’s only allegation of “unfair” conduct is that Global has
16   “placed their own interests ahead of their policyholder’s[.]” SAC ¶ 71. Aerojet’s opposition
17   effectively confirms the inadequacy of these allegations by pointing almost exclusively to
18   evidence produced during discovery, and not to allegations in the complaint itself. See Opp’n at
19   8–9. Because the court has declined to convert Global’s motion into one for summary judgment,
20   it does not consider the extrinsic evidence Aerojet proffers. Aerojet’s scant allegations of
21   Global’s unfair practices in the second amended complaint fail to satisfy Rule 9(b)’s heightened
22   pleading standard; thus, Aerojet fails to state a claim under the UCL’s unfair prong.
23                      Because the instant complaint is Aerojet’s second amended pleading,4 the court
24   declines to grant Aerojet further leave to amend in order to adequately plead an unfair practice
25   claim under the UCL. See Foman v. Davis, 371 U.S. 178, 182 (1962); Grecia v. VUDU, Inc., No.
26   C-14-0775-EMC, 2015 WL 538486, at *10 (N.D. Cal. Feb. 9, 2015) (denying leave to amend
27             4
                   The original complaint appears at ECF No. 1, and the first amended complaint at ECF
28   No. 59.
                                                          14
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 15 of 16

 1   where plaintiff “had ample opportunity over many months to allege a sufficiently pled claim. . . .
 2   yet [failed] to do so”).
 3                   4.         Viability of Aerojet’s Claim Under “Fraudulent” Prong
 4                   Finally, Global argues Aerojet’s allegations do not state a claim under the UCL’s
 5   “fraudulent” prong because they lack the “who, what, when, where, and how” required by Rule
 6   9(b). Reply at 6–7. Aerojet contends its fraud-based allegations are sufficiently pled, and here as
 7   well points to additional facts revealed through discovery, particularly through the deposition of
 8   Scott Ross, Global’s underwriter, to support its fraudulent-prong claim under the UCL. Opp’n at
 9   9–10 (citing SAC ¶ 73; Ross Dep., Ex. D, ECF No. 250-1). Here again, Global is correct.
10                   “To state a claim under the fraudulent prong of the UCL, ‘it is necessary only to
11   show that members of the public are likely to be deceived’ by the business practice or advertising
12   at issue.” Kowalsky v. Hewlett-Packard Co., 771 F. Supp. 2d 1156, 1159 (N.D. Cal. 2011)
13   (quoting In re Tobacco II Cases, 46 Cal. 4th 298, 312 (2009)). There can be a violation without
14   “actual deception, reasonable reliance and damage.” Daugherty v. American Honda Motor Co.,
15   Inc., 144 Cal. App. 4th 824, 838 (2006). Still, in “alleging fraud or mistake, a party must state
16   with particularity the circumstances constituting fraud or mistake. Plaintiffs must include an
17   account of the time, place, and specific content of the false representations at issue. Additionally,
18   a plaintiff stating a claim under the ‘fraud’ prong must plead actual reliance.” In re Anthem, Inc.
19   Data Breach Litig., No. 15-MD-02617-LHK, 2016 WL 3029783, at *34 (N.D. Cal. May 27,
20   2016) (citations omitted).
21                   In the second amended complaint, Aerojet alleges “Global’s conduct . . .
22   constituted an intentional misrepresentation and concealment of material facts known to
23   Defendants, all with the intent to deprive Aerojet of property [and] legal rights . . . such as to
24   constitute malice, oppression and/or fraud.” SAC ¶ 73. Aerojet also alleges Global
25   “misrepresented their coverage obligations under the Policies and consciously disregarded
26   Aerojet’s rights . . . to which it is entitled under the Policies.” Id. While these allegations,
27   identified by Aerojet in its opposition, see Opp’n at 9, signal fraud, they do not provide the
28   specificity required by Rule 9(b). The complaint does allege Global was “[m]isrepresenting its
                                                         15
     Case 2:17-cv-01515-KJM-AC Document 271 Filed 07/10/20 Page 16 of 16

 1   coverage obligations under the Policies,” but does not specifically state what obligations were
 2   misrepresented, through whom the misrepresentations were made, or the manner in which Aerojet
 3   actually relied on the alleged misrepresentations. While the complaint suggests Aerojet agreed to
 4   settle the pending Orbital dispute because it expected indemnification through the Global policy,
 5   these allegations do not point to any material representation upon which Aerojet relied. See SAC
 6   ¶¶ 44–53. If anything, the complaint suggests the opposite, saying Global consented to the
 7   Aerojet-Orbital settlement, “while reserving its right to deny coverage.” Id. ¶ 46. Even
 8   interpreting these allegations in the light most favorable to Aerojet, as the court must, they do not
 9   meet the particularity demands of Rule 9(b). Aerojet cannot fill the gaps in its complaint by
10   pointing to statements by Global’s underwriter, Scott Ross, during his deposition.
11                  These allegations, as pled, do not satisfy the “who, what, when, where, and how”
12   under Rule 9(b); therefore, the court dismisses the “fraudulent” prong of Aerojet’s UCL claim.
13   As with the “unfairness” prong of Aerojet’s UCL claim, given Aerojet’s prior opportunities to
14   amend, the court does not grant Aerojet a further opportunity to amend this claim.
15                  In sum, the court GRANTS Global’s motion for judgment on the pleadings,
16   without leave to amend, as to the “unfair” and “fraudulent” prongs of Aerojet’s UCL claim, and
17   DENIES the motion as to the “unlawful” prong. The court also DENIES the motion to the extent
18   Global contends Aerojet is precluded from seeking equitable remedies here.
19   IV.    CONCLUSION
20                  For the reasons stated above, defendants’ motion for judgment on the pleadings,
21   ECF No. 234, is GRANTED in part and DENIED in part. Plaintiff may proceed on its UCL
22   claim under the “unlawful” prong, but its claims under the “unfair” and “fraudulent” prongs are
23   dismissed.
24                  IT IS SO ORDERED.
25   DATED: July 9, 2020.
26

27

28
                                                       16
